[Cite as State v. Mannah, 2018-Ohio-4219.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT




 STATE OF OHIO                                 JUDGES:
                                               Hon. John W. Wise, P.J.
         Plaintiff – Appellee                  Hon. William B. Hoffman, J.
                                               Hon. Earle E. Wise, Jr., J.
 -vs-
                                               Case No. 17-CA-54
 NICOLE RENAE MANNAH

        Defendant – Appellant                  OPINION




 CHARACTER OF PROCEEDINGS:                     Appeal from the Fairfield County Court of
                                               Common Pleas Case No. 2016 CR 00400



 JUDGMENT:                                     Affirmed


 DATE OF JUDGMENT ENTRY:                       October 17, 2018


 APPEARANCES:


 For Plaintiff-Appellee                        For Defendant-Appellant

 BRIAN T. WALTZ                                SCOTT WOOD
 ASSISTANT PROSECUTING ATTNY.                  CONRAD / WOOD
 239 West Main Street, Suite 101               120 E. Main Street, Suite 200
 Lancaster, OH 43130                           Lancaster, OH 43130
    Fairfield County, Case No. 17-CA-54                                                                        2


Hoffman, J.


         {¶1}   Appellant Nicole R. Mannah appeals the judgment entered by the Fairfield

County Common Pleas Court revoking her community control and sentencing her to a

term of incarceration of ten months. Appellee is the state of Ohio.

                                        STATEMENT OF THE CASE1

         {¶2}   On November 22, 2016, Appellant entered guilty pleas to one count of

possession of heroin and three counts of aggravated trafficking in drugs. She was

sentenced to three years of community control on the possession of heroin conviction,

and three years of community control on one of the aggravated trafficking convictions.

She was sentenced to fourteen months incarceration on each of the remaining counts of

aggravated trafficking, to be served consecutively.                     The court advised Appellant

revocation of her community control could result in the imposition of a sentence of ten

months incarceration for possession of heroin and fourteen months incarceration for

aggravated trafficking, to be served consecutively to any other sentence previously

imposed.

         {¶3}   Appellant was granted judicial release on July 26, 2017. As a condition of

her community control, she was to successfully complete all CBCF program

requirements. On October 31, 2017, she asked to be unsuccessfully terminated from the

program.

         {¶4}   Appellee sought revocation of Appellant’s community control on November

6, 2017. Appellant stipulated to the violation. The court found the violation to be non-


1
  A rendition of the facts underlying the offenses is unnecessary for our resolution of the issues raised in
this appeal.
 Fairfield County, Case No. 17-CA-54                                                      3


technical in nature, and imposed the ten month sentence for possession of heroin. The

court also imposed the remaining term of incarceration of 351 days for two convictions of

aggravated trafficking, and allowed her to remain on community control with regard to the

remaining conviction of aggravated trafficking.

       {¶5}   It is from the December 18, 2017 judgment revoking her community control

Appellant prosecutes her appeal, assigning as error:




              “THE COURT ERRED IN SENTENCING APPELLANT AFTER A

       COMMUNITY CONTROL VIOLATION.”




       {¶6}   Appellant argues the court’s sentence of ten months violates R.C.

2929.15(B)(1)(c), and further the statute implicitly prohibits the imposition of consecutive

sentences.

       {¶7}   R.C. 2929.15(B)(1)(c)(i) provides:




              (B)(1) If the conditions of a community control sanction are violated

       or if the offender violates a law or leaves the state without the permission of

       the court or the offender's probation officer, the sentencing court may

       impose upon the violator one or more of the following penalties:

              (c) A prison term on the offender pursuant to section 2929.14 of the

       Revised Code and division (B)(3) of this section, provided that a prison term
 Fairfield County, Case No. 17-CA-54                                                       4


       imposed under this division is subject to the following limitations, as

       applicable:

               (i) If the prison term is imposed for any technical violation of the

       conditions of a community control sanction imposed for a felony of the fifth

       degree or for any violation of law committed while under a community

       control sanction imposed for such a felony that consists of a new criminal

       offense and that is not a felony, the prison term shall not exceed ninety

       days.




       {¶8}    The trial court specifically found the violation in the instant case was not a

technical violation, rendering the statute quoted above inapplicable. Appellant argues the

violation was a technical violation because the violation did not constitute a crime or other

violation of the law.

       {¶9}    The Eleventh Appellate District addressed R.C. 2929.15(B) in a case where

the defendant overdosed on heroin in violation of the terms of her community control.

State v. Cozzone, 11th Dist. Geauga No. 2017-G-0141, 2018-Ohio-2249. The defendant

argued her community control violation was technical in nature, and therefore, the

maximum prison term which could be imposed for the violation was 180 days. The

appellate court observed the term “technical violation” was not defined in R.C. 2929.15;

however, other appellate districts had addressed “technical violations” as they pertained

to revocation of community control sanctions and parole violations in cases predating the

statutory amendment. Id. at ¶ 38, citing State v. Cearfoss, 5th Dist. Stark No.
 Fairfield County, Case No. 17-CA-54                                                       5


2004CA00085, 2004-Ohio-7310 (defendant's failure to follow his probation officer's order

to open the front door was a “technical” violation); State v. Jenkins, 2nd Dist. Champaign

No. 2005-CA-22, 2006-Ohio-2639 (defendant's failure to notify his parole officer before

moving out of his residence where a convicted felon resided was “at best a ‘technical’

violation”); and Amburgey v. Ohio Adult Parole Auth., 12th Dist. Madison No. CA2001-

07-016, 2001 WL 1256365, 2001 Ohio App. LEXIS 4730 (Oct. 22, 2001) (“technical”

violations, in the context of parole, are those violations of the terms and conditions of the

parole agreement which are not criminal in nature, such as failure to report to the parole

officer, association with known criminals, leaving employment, and leaving the state). The

Cozzone court concluded overdosing on drugs was criminal in nature and therefore could

not be considered a “technical violation” of community control. Cozzone, supra, at ¶ 39.

       {¶10} In considering the identical argument raised in the instant case with regard

to a defendant who had signed himself out of a CBCF program, the Court of Appeals for

the Twelfth District found the violation was not technical in nature:




              We decline appellant's request to find that his voluntarily signing

       himself out of the CBCF in violation of his community control was merely

       technical in nature. As stated above, appellant's community control

       sanctions included standard rules and conditions as well as several “special

       conditions.” One such condition required appellant to complete treatment at

       a CBCF. Appellant's voluntary discharge from the CBCF's program and thus

       his failure to complete treatment there were not a violation of a standard

       term of community control, but rather, were a violation of a special condition
 Fairfield County, Case No. 17-CA-54                                                        6


       of community control directly imposed by the trial court and specifically

       tailored to address and treat appellant's substance abuse issues.




       {¶11} State v. Davis, 12th Dist. Warren No. CA2017-11-156, 2018-Ohio-2672, ¶

17.

       {¶12} The court further reasoned:




              Moreover, the condition that appellant complete the CBCF treatment

       program was not an administrative requirement facilitating community

       control supervision, as was the case in Cearfoss, Jenkins, or Amburgey.

       Rather, the special condition was a substantive rehabilitative requirement

       which addressed a significant factor contributing to appellant's criminal

       conduct. Appellant's voluntary discharge from the CBCF's treatment

       program, therefore, cannot be considered a technical violation of

       community control.




       {¶13} Id. at ¶18.

       {¶14} Had the legislature intended R.C. 2929.15 (B)(1)(c)(i) to apply to all

violations of community control which were non-criminal in nature, it could have

specifically stated so in the statute. Thus, the choice of the term “technical” implies it has

meaning distinct from “non-criminal” violations. R.C. 2929.15(B)(1)(c)(i) specifically sets

forth the ninety-day sentence limitation applies for violations of the law which are not
 Fairfield County, Case No. 17-CA-54                                                    7


felonies, if community control was imposed for a felony. If the legislature intended the

statute to apply solely to violations of community control which constitute criminal

offenses, it would have said so directly.

       {¶15} We concur with the reasoning of the Twelfth District and find the trial court

did not err in finding the violation in the instant case to be non-technical in nature.

Appellant was required to successfully complete treatment at CBCF as a substantive

rehabilitative requirement to address a factor contributing to her drug convictions.

Appellant willfully checked herself out of the program, requesting to be unsuccessfully

terminated from the program. Although not criminal, we agree with the trial court the

violation was non-technical in nature. Therefore, R.C.2929.15(B)(1)(c)(i) does not apply,

and the court did not err in sentencing Appellant to ten months incarceration.

       {¶16} Because the statute does not apply, we decline to address Appellant’s

argument the statute implicitly prohibits consecutive sentencing.

       {¶17} Appellant also argues the court did not make the findings necessary to

impose consecutive sentences in the instant case.

       {¶18} R.C. 2929.14(C) states,




              (4) If multiple prison terms are imposed on an offender for convictions

       of multiple offenses, the court may require the offender to serve the prison

       terms consecutively if the court finds that the consecutive service is

       necessary to protect the public from future crime or to punish the offender

       and that consecutive sentences are not disproportionate to the seriousness
 Fairfield County, Case No. 17-CA-54                                                      8


       of the offender's conduct and to the danger the offender poses to the public,

       and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of

       the multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.




       {¶19} In State v. Bonnell, 140 Ohio St. 3d 209, 2–014–Ohio–3177, the Ohio

Supreme Court held in order to sentence a defendant to consecutive terms of

imprisonment, a trial court must make the findings required by R.C. 2929.14(C)(4) at the

sentencing hearing and incorporate its findings into its entry. The Court held the

sentencing court has no obligation to state its reasons in support of its findings. Id.

       {¶20} In the original sentencing entry, the trial court ordered, if imposed, the ten

month term for revocation of community control would be served consecutively to any
 Fairfield County, Case No. 17-CA-54                                                9


other sentence previously imposed. The trial court made the requisite findings in the

entry, and Appellant has not provided this court with a transcript of her sentencing

hearing. In the absence of a transcript, we must presume regularity in the proceedings

below and affirm. Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197, 400 N.E.2d 384

(1980).

      {¶21} The assignment of error is overruled.

      {¶22} The judgment of the Fairfield County Common Pleas Court is affirmed.




By: Hoffman, J.

Wise, John, P.J. and

Wise, Earle, J. concur